222 F.2d 367
Samuel CRESSWELL and Janet Cresswell, His Wife, Appellees,v.Axel AXELROD, Appellant.
No. 11560.
United States Court of Appeals Third Circuit.
Argued May 19, 1955.Decided May 31, 1955.

Francis H. Patrono, Washington, Pa.  (McCloskey, Patrono & McCloskey, Washington, Pa., Swartz, Campbell & Henry, Philadelphia, Pa., on the brief), for appellant.
John J. Moschetta, Washington, Pa., for appellees.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
In this automobile personal injuries case, counsel for appellant argued carefully and capably that the judgment is contrary to the weight of the evidence and to the Pennsylvania incontrovertible physical facts rule.  We think that under the evidence these matters were for the jury and the trial court.  With reference to the form of the verdict, the error, if any, was unsubstantial.


2
The judgment of the district court will be affirmed.